Case: 21-20420     Document: 00516316512         Page: 1     Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 12, 2022
                                  No. 21-20420
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Hector Castro-Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CR-862-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Hector Castro-Lopez appeals the within-Guidelines sentence
   imposed following his guilty plea to illegal reentry. Castro-Lopez argues that
   his sentence is substantively unreasonable because the district court gave
   undue weight to improper factors in denying his request for a downward


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20420      Document: 00516316512           Page: 2     Date Filed: 05/12/2022




                                     No. 21-20420


   variance based on time served in state custody. See United States v. Smith,
   440 F.3d 704, 708 (5th Cir. 2006). We ordinarily review the substantive
   reasonableness of a sentence in light of the 18 U.S.C. § 3553(a) sentencing
   factors for an abuse of discretion. Gall v. United States, 552 U.S. 38, 51
   (2007).
          “There is no statutory authority for district courts to award credit
   against federal sentences for time spent in state custody.” United States v.
   Barrera-Saucedo, 385 F.3d 533, 536 (5th Cir. 2004); see also United States v.
   Aparicio, 963 F.3d 470, 477 (5th Cir.), cert. denied, 141 S. Ct. 435 (2020).
   Nevertheless “it is permissible for a sentencing court to grant a downward
   departure [under the § 3553(a) factors] to an illegal alien for all or part of the
   time served in state custody from the time immigration authorities locate the
   defendant until he is taken into federal custody.” Barrera-Saucedo, 385 F.3d
   at 536; see also U.S.S.G. § 2L1.2, comment. (n.7). This type of departure is
   to be considered only in cases where it is not likely to increase the risk to the
   public from other offenses from the defendant. § 2L1.2, comment. (n.7).
          The record establishes that Castro-Lopez was not a first-time
   offender, and his substantial criminal history, as set forth in the presentence
   worksheet, was deemed to be a factor of danger to the community.
   Additionally, the district court’s consideration of Castro-Lopez’s personal
   history in choosing to start a family in a country in which he could not live
   legally was not tantamount to consideration of an improper factor in denying
   the requested variance. See § 3553(a)(1). The record further supports that
   the district court’s off-hand remarks to both Castro-Lopez and another
   defendant sentenced at the same hearing regarding working, alcohol use, and
   taking care of their families in the United States had no bearing on Castro-
   Lopez’s sentence.




                                           2
Case: 21-20420     Document: 00516316512           Page: 3   Date Filed: 05/12/2022




                                    No. 21-20420


          On this record, no showing has been made that the sentence was the
   result of the giving of significant weight to improper factors. See Smith, 440
   F.3d at 708. Castro-Lopez has presented nothing that would overcome the
   presumption of reasonableness that attaches to a within-Guidelines sentence.
   See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
          AFFIRMED.




                                         3